April 12, 2010 DIRECT DIAL: 212.451.2289 EMAIL: AFINERMAN@OLSHANLAW.COM BY EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: MCG Capital Corporation Preliminary Proxy Statement on Schedule 14A Filed by Western Investment LLC Dear Sir or Madam: The above-referenced Preliminary Proxy Statement has been filed on the date hereof.Please contact the undersigned at (212) 451-2289 if there are any questions or comments regarding this filing. Very truly yours, /s/ Adam W. Finerman Adam W. Finerman
